Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Heitkamp et al., US Patent No. 6,675,307 teaches a system and method for controlling first and second clock signals having same frequency, but different phases, utilizing variable delay to adjust the first clock signal in order to match the phase of the second clock signal (Abstract, Fig. 1b, column 3, line 64 – column 4, line 45).
Chae et al., US Patent Appl. Pub. No. 2018/0048319 teaches a delay locked loop (DLL) with circuitry for synchronization the delay signal based on first pulse signal with second pulse signal (Abstract, FIG. 1, paragraphs 0026-0030).
Herbeck et al., US Patent Appl. Pub. No. 2016/0077546 teaches an apparatus for synchronizing two independent clock signals, utilizing selection circuitry for selecting either the first clock signal or subset of pulses in the second clock signal matching the transitions of the first clock signal (Abstract, FIG. 4, paragraphs 0053-0061).
Tsai, US Patent Appl. Pub. No. 2010/0066422 teaches clock timing adjustment unit and calibration control unit, utilizing selective adjustments of received reference clock to generate first clock signal, wherein the calibration control unit determines whether the phase difference between the first and second clock signals meets a predetermined clock period range (Abstract, FIG. 5, paragraphs 0023-0026).

Regarding claims 1 and 15, none of the prior art and the AAPA disclose or suggest setting a phase relationship between first signal and second signal, such that the first signal and second signal have a known frequency relationship to a master signal but have an unknown phase relationship to each other, utilizing one or more phase signals generated and having different phases from the master signal, selecting one of the one or more phase signals based on the phase of the first signal and a target phase delay between the first signal and second signal, and generating the second signal based on the phase and frequency of the selected phase signal, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186